WOODLEY, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Wisconsin, where he stands convicted of the offense of felony theft and sentenced to an indeterminate term of not more than two years in Wisconsin State Prison, probation having been granted and revoked.
The Executive Warrant of the Governor of Texas, the Requisition of the Governor of Wisconsin and supporting documents were offered in evidence at the hearing and are deemed sufficient to support the judgment remanding appellant to custody to be delivered to the agent of the State of Wisconsin.
The judgment is affirmed.